Miranda De Hostos, Juez Ponente
TEXTO COMPLETO DE LA RESOLUCION
Se presenta ante nuestra consideración un recurso de certiorari el día 11 de septiembre de 1995, de una resolución emitida en corte abierta el día 8 de agosto de 1995, por el Tribunal de Primera Instancia, Sala Superior de San Juan, denegando el descubrimiento de prueba de un acusado por éste no haber cumplido con las órdenes del tribunal sobre tales trámites según un documento de "Advertencias y Requerimientos" que así lo apercibía. (Ap. IV págs. 5-6).
Aunque si bien es cierto que el recurso presentado adolece de varios requisitos de forma conforme lo establece la Regla 19(E) del Reglamento del Tribunal de Circuito de Apelaciones entre otros, no acompaña en su apéndice copia de la Minuta donde el tribunal de instancia emite su resolución en corte abierta, ni las Minutas previas en la lectura de acusación, de manera que se pueda ilustrar las fechas en que fueron señaladas las vistas de los casos. La ausencia de estos requisitos por parte del peticionario no es óbice para que se desestime el recurso por falta de perfeccionamiento.  No obstante evaluada lá moción en auxilio de jurisdicción, la declaramos no ha lugar y denegamos expedir el auto de certiorari por falta de jurisdicción por los siguientes fundamentos.
*938I
Asumiendo como ciertos y no controvertidos los hechos alegados por la parte peticionaria en su escrito, las acusaciones fueron presentadas por el Ministerio Público el día 10 de julio de 1995 y se le dieron lectura de las mismas el 11 de julio de 1995. En esta fecha se le entregó un documento titulado "Advertencias y Requerimientos" el cual regularía todo el procedimiento, inclusive la etapa sobre descubrimiento de pruebas conforme la Regla 95 de las Reglas de Procedimiento Criminal.
El tribunal de instancia señaló la vista en sus méritos para el día 9 de agosto de 1995. La representación legal del peticionario presentó el día 21 de julio de 1995 una moción sobre descubrimiento de prueba y se reunió con el Ministerio Público el día 8 de agosto de 1995. Esta reunión fue un día previo al señalamiento y en la misma se le suplió copia del análisis químico y copia de la prueba de campo que le fue practicada a la evidencia alegadamente ocupada. No se le entregó una orden de arresto que fuera expedida por un magistrado federal que alegadamente dio base a los eventos que culminaron en el arresto del peticionario.
Para la vista pautada el 9 de agosto de 1995, la defensa solicitó que por razón de no habérsele suministrado la referida orden de arresto no está preparado para la vista y solicitaba la suspensión de la misma. El tribunal de instancia accedió a la suspensión pero denegó el descubrimiento solicitado porque la defensa no había cumplido con los términos ordenados en el documento sobre "Advertencias y Requerimientos". El caso fue reseñalado para el día 6 de septiembre de 1995 y por razones del tiempo causadas por el Huracán Luis se reseñaló para el día 12 de septiembre de 1995.
El recurso de certiorari y la moción en auxilio de jurisdicción fue presentado ante nuestra consideración el día 11 de septiembre de 1995.
II
El Art. 4.002(c) de la Ley de la Judicatura de Puerto Rico dispone que el Tribunal de Circuito de Apelaciones revisará cualquier resolución del Tribunal de Primera Instancia, mediante auto de certiorari expedido a discreción, el cual se formalizará presentando dentro de los treinta (30) días siguientes a la fecha de la notificación de la resolución u orden. El término para su presentación es de cumplimiento estricto, "[ejxcepto cuando mediaren circunstancias especiales debidamente sustentadas en la petición del certiorari. " Sobre este particular la Regla 18(B)(b) del Reglamento del Tribunal de Circuito de Apelaciones dispone sobre el trámite de presentación bajo los mismos criterios. En el caso ante nuestra consideración la resolución emitida por el tribunal de instancia en corte abierta fue el 9 de agosto de 1995, es decir que los treinta (30) días vencían el viernes 8 de septiembre de 1995. El recurso fue presentado el día 11 de septiembre de 1995, es decir a treinta y tres (33) días de haberse emitido la resolución. En esta fecha los tribunales en Puerto Rico estaban en funciones y no obra en la petición presentada circunstancias especiales que fundamenten por la cual se presentó el recurso fuera del término legal correspondiente.
Es norma reconocida que no existe discreción por parte de los tribunales para asumir jurisdicción donde no la hay. Maldonado v. Pichardo, 104 D.P.R. 778, 782 (1976). Es deber de los tribunales el " [s]er guardianes de su propia jurisdicción". Gobernador de Puerto Rico v. Alcalde de Juncos, 121 D.P.R. 522, 530 (1988).
Por los anteriores fundamentos se declara no ha lugar la moción en auxilio de jurisdicción y denegamos expedir el auto de certiorari solicitado.
Se ordena su notificación por facsímil y por teléfono.
Lo acordó el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIO 95 DTA 238
1. Una petición de certiorari, por ser un recurso discrecional, si no cumple con los requisitos de forma *939puede ser desestimado. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 659 (1987).